Order entered October 28, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01468-CV

                    IN RE BABU SAMUEL KALLUVILAYIL, Relator

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                         Trial Court Cause No. F-91-00956-TH

                                           ORDER
       The Court has before it relator’s petition for writ of mandamus. The Court requests that

respondent and real party in interest file any responses by November 7, 2013.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE